DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Claims 1 and 8 are objected to because in the last two lines of the claim, the term “less” in the limitation of “a size of the pixel driving circuit along the data line is less a size of the pixel driving circuit along the gate line” does not show the comparison. It is understood that the Applicant is trying to compare the two sizes, therefore adding a term “less than”, “smaller”, or any other suitable word would make the limitation read better.  
Claims 2-7 and 9-14 are objected to because these claims depend upon objected claims 1 and 8. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. Pub. No. 2017/0132965) in view of Chaji (U.S. Pub. No. 2013/0112960).
As to claim 1, Hsu teaches a plurality of first sub-pixels (R, Fig. 2), a plurality of second sub-pixels (B) and a plurality of third sub-pixels (G), wherein each of the plurality of first sub-pixels, the plurality of second sub-pixels, and the third sub-pixels comprises a light-emitting device  (as can be seen in Fig. 3, the sub-pixels have light emitting devices 60) and a pixel driving circuit (the sub-pixels have a pixel driving circuit comprising of a first control unit, first driving unit and a capacitor), wherein the pixel driving circuit is disposed along a horizontal direction and along a vertical direction (each sub-pixel has a pixel driving circuit and each sub-pixel is arranged in a matrix form having rows and columns, therefore the pixel driving circuit is arranged in vertical and horizontal direction in the display); 
wherein the display panel ([0001]) further comprises:
a plurality of data lines (22) and a plurality of gate lines (21, Fig. 3) connected to the plurality of first sub-pixels, the plurality of second sub-pixels and the plurality of third sub-pixels (as can be seen in Fig. 2, the first, second, and third sub-pixels are connected to the data lines and the gate lines); 
wherein one of the plurality of first sub-pixels and one of the plurality of second sub-pixels are arranged along a direction in which the data lines extend (first row red 
wherein one of the plurality of first sub-pixels and one of the plurality of third sub-pixels are arranged along the direction in which the gate lines extend (the first row sub-pixel R and the first row sub-pixel G are arranged along the gate line 21, which is arranged in a horizontal direction), and one of the plurality of first sub-pixels and one of the plurality of third sub-pixels share one of the gate lines (first sub-pixel R and the third sub-pixel G of the first row share one gate line 21); and 
wherein a size of the pixel driving circuit along the data line is less a size of the pixel driving circuit along the gate line (as can be seen in Fig. 3, the pixel driving circuit comprising of elements 41, 51, and the capacitor is smaller along the data line in vertical direction than along the gate line 21 because along the gate line the length of the three pixel driving circuits is stretched by three sub-pixels, however, in the vertical direction it is from the top of the pixel to almost the bottom, it can also be shown in Fig. 2 wherein the pixel 10 is longer in the horizontal direction than the vertical direction).
Hsu does not teach an AMOLED display,
Chaji teaches an active-matrix organic light-emitting diode (AMOLED) display panel (Fig. 2 and Fig. 5, the display is an AMOLED, [0002]).

As to claim 8, Hsu teaches a display device ([0001]), which comprises a plurality of first sub-pixels (R, fig. 2), a plurality of second sub-pixels (B) and a plurality of third sub-pixels (G), wherein each of the plurality of first sub-pixels, the plurality of second sub-pixels, and the third sub-pixels comprises a light-emitting device (as can be seen in Fig. 3, the sub-pixels have light emitting devices 60) and a pixel driving circuit (the sub-pixels have a pixel driving circuit comprising of a first control unit, first driving unit and a capacitor), wherein the pixel driving circuit is disposed along a horizontal direction and along a vertical direction  (each sub-pixel has a pixel driving circuit and each sub-pixel is arranged in a matrix form having rows and columns, therefore the pixel driving circuit is arranged in vertical and horizontal direction in the display); 
wherein the display panel further comprises a plurality of data lines (22) and a plurality of gate lines (21, Fig. 3) connected to the plurality of first sub-pixels, the plurality of second sub-pixels and the plurality of third sub-pixels (as can be seen in Fig. 2, the first, second, and third sub-pixels are connected to the data lines and the gate lines); 
wherein one of the plurality of first sub-pixels and one of the plurality of second sub-pixels are arranged along a direction in which the data lines extend (first row red sub-pixel R and the second row blue sub-pixel B are arranged along a direction in which the data line extends, which is in a vertical direction), and one of the plurality of first sub-
wherein one of the plurality of first sub-pixels and one of the plurality of third sub-pixels are arranged along the direction in which the gate lines extend (the first row sub-pixel R and the first row sub-pixel G are arranged along the gate line 21, which is arranged in a horizontal direction), and one of the plurality of first sub-pixels and one of the plurality of third sub-pixels share one of the gate lines (first sub-pixel R and the third sub-pixel G of the first row share one gate line 21); and wherein a size of the pixel driving circuit along the data line is less a size of the pixel driving circuit along the gate line (as can be seen in Fig. 3, the pixel driving circuit comprising of elements 41, 51, and the capacitor is smaller along the data line in vertical direction than along the gate line 21 because along the gate line the length of the three pixel driving circuits is stretched by three sub-pixels, however, in the vertical direction it is from the top of the pixel to almost the bottom, it can also be shown in Fig. 2 wherein the pixel 10 is longer in the horizontal direction than the vertical direction).
Hsu does not teach an AMOLED display,
Chaji teaches an active-matrix organic light-emitting diode (AMOLED) display panel (Fig. 2 and Fig. 5, the display is an AMOLED, [0002]).
.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. Pub. No. 2017/0132965) in view of Chaji (U.S. Pub. No. 2013/0112960), and further in view of Moradi (U.S. Pub. No. 2019/0114970).
As to claim 4, Hsu and Chaji teach the display device of claim 1,
Hsu and Chaji do not teach the display has 7T1C pixel driving circuit arrangement,
Moradi teaches the pixel driving circuit is one of 7T1C, 6T1C, 6T2C, 5T1C, and 4T1C (Fig. 5, the pixel driving circuit, which are the transistors and capacitors are 7T1C. 7T1C is a circuit having seven transistors and one capacitor).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the pixel driver of Moradi to the display device of Hsu as modified by Chaji because A 7T1C implementation enables to pre-charge the drive transistor to a reference voltage in each drive cycle, and to pre-set the light emitting device to a reference voltage prior to emission in each cycle, abstract, lines 7-11.
As to claim 5, Hsu and Chaji teach the display device of claim 1,

Moradi teaches the pixel driving circuit is a 7T1C pixel driving circuit (Fig. 5, the pixel driving circuit, which are the transistors and capacitors are 7T1C. 7T1C is a circuit having seven transistors and one capacitor).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the pixel driver of Moradi to the display device of Hsu as modified by Chaji because A 7T1C implementation enables to pre-charge the drive transistor to a reference voltage in each drive cycle, and to pre-set the light emitting device to a reference voltage prior to emission in each cycle, abstract, lines 7-11.
Allowable Subject Matter
Claims 2, 3, 6, 7, 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 2 is objected to because the prior art references do not teach the specific structure of the driving transistor wherein it comprises a linear first active layer and a liner first gate disposed on the first active layer and further teaching the structure of the first active layer wherein it has a channel area overlapping with the first gate and the channel area is straight line shaped. The prior art reference of Moradi teaches a pixel 
Claim 6 is objected to because the prior art references do not teach the structure of the 7T1C pixel, which Moradi teaches. Moradi teaches the seven transistor and one capacitor pixel, however, it does not teach the capacitor has a straight strip shaped lower electrode plate and a straight strip shaped upper electrode plate that is arranged over the straight strip shaped lower electrode and the first gate being a portion of the straight strip shaped lower electrode plate. 
Claim 7 also teaches a further structure of the components in the 7T1C pixel driving circuit wherein a transistor that controls a reference signal transmitted to a control end of the driving transistor has a U shaped second active layer and an oblique line shaped second gate disposed on the second active layer. Claim 7 further mentions the second active layer has two strip shaped portions that are arranged in parallel and the second gate overlaps with the two strip shaped portions. These structures combined with other limitations of claim 7 are not taught by the prior art references. 
Claim 9 similar to claim 2 is objected to because the prior art references do not teach the structure of the driving transistor wherein a linear first active layer and a linear first gate area arranged on the first active layer and the first active layer has a channel area overlapping with the first gate wherein the channel area that is overlapping the first gate is shaped like a straight line. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoon (U.S. Pub. No. 2019/0164502) teaches an organic light emitting display device having pixels arranged in a matrix formation. 
Xiang (U.S. Pub. No. 2017/0221419) teaches an organic light emitting display panel having sub-pixels arranged in a matrix formation.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691